Citation Nr: 9913706	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  99-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied service connection 
for tinnitus.


REMAND

The veteran contends, in essence, that he currently has 
tinnitus as a result of mortar fire during service with the 
United States Marine Corps.  In this regard, the veteran's DD 
214, Certificate of Release or Discharge from Active Duty, 
reflects that the veteran was a mortarman during service.

Service medical records are negative for complaints or 
clinical findings of tinnitus.  A May 1997 separation 
examination report, to include a Report of Medical History, 
reflects that the veteran's ears were normal.  However, the 
veteran reported having hearing loss and ear, nose or throat 
trouble.  

During an August 1997 VA audiological examination, conducted 
only two months after the veteran was discharged from 
service, the veteran complained of having constant bilateral 
tinnitus.  He stated that his tinnitus began approximately 
three years ago as a result of exposure to mortar fire during 
service.  He related that although he used ear protection 
during the first months of service, he had to stop because of 
communication requirements.  A clinical diagnosis of tinnitus 
was not entered at that time.

In light of the veteran's DD 214, indicating that he was a 
mortarman during service, the in-service complaints of nose, 
ear and throat trouble noted on the Report of Medical History 
and the veteran's current complaints of constant bilateral 
tinnitus and the absence of a clinical diagnosis of tinnitus 
during a VA examination, conducted two months after discharge 
from service, the Board finds that additional development is 
necessary in order to assist the veteran in the development 
of his claim for service connection for tinnitus.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for tinnitus.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the veteran should be 
afforded a VA examination by a Board 
certified audiologist, if available, to 
determine the nature and extent of any 
tinnitus found on examination.  A 
definitive diagnosis must be rendered.  
Any special diagnostic tests, deemed 
necessary should be performed, and the 
claims folder must be provided to the 
examiner for review prior to the 
examination.  The examiner should comment 
on whether it is at least as likely as 
not that any tinnitus found on 
examination is consistent with the 
veteran's complaints of exposure to 
mortar fire during service.  A complete 
rationale for all opinions expressed 
should be fully explained.  

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, the  veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided with an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









